Citation Nr: 0102941	
Decision Date: 01/31/01    Archive Date: 02/02/01

DOCKET NO.  99-13 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Whether there was clear and unmistakable error in a July 15, 
1977, decision of the Regional Office, which confirmed and 
continued a zero percent evaluation for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran's active military service extended from July 1944 
to April 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  


FINDINGS OF FACT

1.  On July 15, 1977, the RO confirmed and continued the 
combined evaluation for the veteran's service-connected 
disabilities, including a zero percent evaluation for 
hypertension.  The veteran was notified in a letter also 
dated in July 1977.  The appellant did not appeal this rating 
determination, and the decision became final.  

2.  The July 15, 1977, decision of the RO, which confirmed 
and continued a zero percent evaluation for hypertension, was 
reasonably supported by the evidence then of record, and was 
consistent with VA law and regulations then in effect.


CONCLUSION OF LAW

The July 15, 1977, decision of the RO, which confirmed and 
continued a zero percent evaluation for hypertension, was not 
clearly and unmistakably erroneous.  38 U.S.C. § 355 
(Government Printing Office 1958), redesignated 38 U.S.C.A.       
§ 1155 (West 1991); 38 C.F.R. §§ 3.105(a), 4.31, 4.104, 
Diagnostic Code 7101 (1977).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The veteran was discharged in April 1946.  A VA examination 
conducted in September 1946 shows a diagnosis of early 
hypertension.  He was granted service connection for 
hypertension in a November 1946 rating decision and evaluated 
under the 1945 Schedule for Rating Disabilities as zero 
percent disabling.  This rating was continued in the January 
and March 1947 rating decisions.

In a May 1948 letter, a private physician wrote that on 
physical examination of the veteran, he was essentially 
normal except for a moderate hypertension of 158/118.  It was 
the doctor's opinion that the veteran should have a greater 
disability because of hypertension and accompanying anxiety 
which was either causing the hypertension or was a direct 
result of it.  

On VA examination in June 1948, the veteran's blood pressure 
was 136/88-86.  The cardiovascular system was evaluated as 
"normal".  The examiner wrote that while the veteran's 
blood pressure was somewhat above normal for a 26 year old, 
this would not be considered an arterial hypertension.  The 
zero percent evaluation for hypertension was continued in a 
September 1948 rating decision, and again in an August 1953 
rating decision without additional medical findings regarding 
hypertension.  

A VA hospital summary shows that the veteran was hospitalized 
from May 1977 through June 1977 with complaints of anterior 
chest pain.  The summary notes that he had been a prior 
patient in 1974, diagnosed with arteriosclerotic heart 
disease with anginal syndrome.  He had been doing well until 
three days prior to admission when he gradually became weak 
within one night and noted palpitation and tightness in the 
anterior chest and anterior neck.  An EKG taken at a private 
hospital showed atrial fibrillation with rapid ventricular 
response and he was transferred to the VA hospital.  On 
admission, his blood pressure was 150/95.  Repeat EKG showed 
spontaneous conversion to normal sinus rhythm.  During his 
hospitalization, his blood pressures were noted to be in the 
in the range of 150/100 initially but became normal in the 
range of 118/70.  The diagnoses at discharge were paroxysmal 
atrial fibrillation with spontaneous conversion to normal 
sinus rhythm; arteriosclerotic heart disease with anginal 
syndrome; hypertension, labile; and chronic duodenal ulcer.  

In a July 1977 rating decision, the RO wrote that the 
hospital summary did not show a significant or material 
change in his disabilities.  The combined evaluation for his 
service-connected disabilities, including the zero percent 
for his hypertension, was confirmed and continued.  He was 
notified in a letter dated July 1977 that his compensation 
would continue at the current rate.  

In March 1998, the RO received a letter from the veteran's 
accredited representative which stated the following:

We contend that the [July] 1977, [r]ating 
decision erred in the evaluation for the 
veteran's hypertension.  The veteran was 
diagnosed with ASHD with angina and 
paroxysmal atrial fibrillation with 
spontaneous conversion rhythm.  Since 
then the veteran has had numerous heart 
bypasses and has been unable to obtain 
gainful employment.  We contend that the 
veteran should have had a 100% rating 
since the last rating decision.

In a January 1999 rating decision, the RO determined that the 
July 1977 decision to continue the zero percent evaluation 
for hypertension was not clearly and unmistakably erroneous.  
The veteran's hypertension disability was also expanded in 
that decision to include coronary artery disease, and was 
increased temporarily to 100 percent effective August 1997, 
the date of a coronary artery bypass.

Applicable Law

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") has propounded the 
following three-part test to determine whether clear and 
unmistakable error (CUE) is present in a prior determination: 
(1) Either the correct facts, as they were known at the time, 
were not before the adjudicator (i.e., more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be "undebatable" 
and of the sort "which, had it not been made, would have 
manifestly changed the outcome at the time it was made;" and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and the law that existed at 
the time of the prior adjudication in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

Generally, the regulatory authority for reversing or 
remanding a prior adjudication on the basis of clear and 
unmistakable error is found at 38 C.F.R. § 3.105(a) (2000). 
Previous determinations which are final and binding, 
including decisions of service connection, degree of 
disability, age, marriage, relationship, service, dependency, 
line of duty, and other issues, will be accepted as correct 
in the absence of clear and unmistakable error.  Where 
evidence establishes such error, the prior decision will be 
reversed or amended. 38 C.F.R. § 3.105(a).

To establish a valid claim of CUE, the "appellant must show 
that '[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator[,] or the statutory or 
regulatory provisions extant at the time were incorrectly 
applied.  The claimant, in short, must assert more than a 
disagreement as to how the facts were weighed or evaluated.'"  
Luallen v. Brown, 8 Vet. App. 92, 94 (1995) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313 (1992) (en banc)).  
Furthermore, in order for a claim of CUE to be reasonably 
raised, "the [appellant] must provide some degree of 
specificity as to what the alleged error is, and, unless it 
is the kind of error that, if true, would be CUE on its face, 
'persuasive reasons must be given as to why the result would 
have been manifestly different but for the alleged error.'"  
Eddy v. Brown, 9 Vet. App. 52, 57 (1996) (quoting Fugo v. 
Brown, 6 Vet. App. 40, 44 (1993)) (emphasis in original); see 
also Luallen, supra.

There is a presumption of validity to otherwise final 
decisions.  Where such decisions are collaterally attacked, 
as in a claim for CUE, the presumption is even stronger.  
Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), See also Grover 
v. West, 12 Vet. App. 109, 111-112 (1999); Daniels v. Gober, 
10 Vet. App. 474, 478 (1997).

Analysis

Under the rating schedule in effect in 1977, a 10 percent 
evaluation is warranted for hypertensive vascular disease 
(essential arterial hypertension) where diastolic pressure 
was predominantly 100 or more, or where continuous medication 
was shown necessary for control of hypertension with a 
history of diastolic blood pressure predominantly 100 or 
more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (1977).  A 10 
percent rating is the minimum schedular evaluation assignable 
under this diagnostic code.

In every instance where the minimum schedular evaluation 
requires residuals and the schedule does not provide a no-
percent evaluation, a no-percent evaluation will be assigned 
when the required residuals are not shown.  38 C.F.R. § 4.31 
(1977).

The veteran is essentially arguing that based on the VA 
hospital summary from May to June 1977, entitlement was 
warranted for at least a 10 percent evaluation based on the 
veteran's diastolic pressure of predominantly 100 at the time 
of admission, and becoming normal only after medication and 
treatment.  In addition, the veteran further argues that 
because he was admitted due to weakening and noted 
palpitations and tightness, this would warrant a rating of 20 
percent under Diagnostic Code 7100, which sets forth the 
criteria for evaluating arteriosclerosis.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7100 (1977).

The VA hospital summary shows that the veteran was admitted 
to the VA hospital following an episode of atrial 
fibrillation which spontaneously converted to normal sinus 
rhythm.  His blood pressures were initially noted to be in 
the range of 150/100, and became normal in the range of 
118/70.  Although blood pressures were measured in the 100 
range diastolic following his admission, this was clearly 
episodic as they returned to normal.  It is therefore not an 
unreasonable interpretation of the medical evidence to state 
that his diastolic blood pressure was not predominantly 100 
or more.  There is also no indication that continuous 
medication was required for control of his hypertension, 
notwithstanding the fact that medication was prescribed at 
his discharge.  Even assuming that the medication was 
prescribed which would have the effect of controlling blood 
pressure, there is no evidence that it was not prescribed for 
another purpose, such as moderating his heart rhythm, or even 
more significantly that it was to be taken on a continuous 
basis.  In this regard, the Board notes that records which 
might have shown a pattern of medication for hypertension 
were not made part of the record at the time of the July 1977 
rating decision, this would have created an incomplete rather 
than an incorrect record and could not form the basis of a 
claim of claim for clear and unmistakable error.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994).

Nor would evaluation under Diagnostic Code 7100 for 
arteriosclerosis be appropriate, as the veteran was service-
connected at the time only for hypertension.  As such, the 
Board finds that the Schedule for Rating Disabilities and 
Diagnostic Code 7101 was properly applied to the veteran's 
disability, which involved hypertension.  The July 1977 
decision was therefore not clear and unmistakable error in 
evaluating the veteran's hypertension.  The appellant has 
asserted nothing more than a disagreement as to how the facts 
were weighed or evaluated.  Luallen v. Brown, 8 Vet. App. 92, 
94 (1995).

In a January 2001 statement, the veteran's representative 
further argued that it would be arbitrary to find that the 
July 1977 rating decision was merely a difference of opinion 
as there was no obvious opinion based on reasons and bases to 
make such a finding in the rating decision.  However, 
contrary to the representative's argument, prior to the 
passage of the Veterans' Judicial Review Act (VJRA), Pub. L. 
No. 100-687, 102 Stat. 4105 (1988), the RO was not required 
to include a comprehensive statement of the reasons or bases 
for a decision, as it must now provide.  See Department of 
Veterans Health -Care Personnel Act, Pub. L. No. 102-40, 
§ 402(b)(1), 105 Stat. 238 (1991) (codified at 38 U.S.C. § 
5104(b)); see generally Crippen v. Brown, 9 Vet. App. 412, 
420-21 (1996).  Thus, the requirements of 38 U.S.C. § 5104(b) 
were not extant at the time the RO rendered its July 1977 
decision; and, hence, they are not for application in this 
case.  Therefore, a presumption of regularity, as it pertains 
to VA practice extant prior to the enactment of 38 U.S.C. 
§ 5104(b), is applied to the actions of public officials, and 
thus the Board concludes that the findings of the RO in the 
July 1977 rating decision are not inconsistent with the 
evidence then of record.  See Hill v. Brown, 9 Vet. App. 246 
(1996); Ashley v. Derwinski, 2 Vet. App. 307 (1992).  
Accordingly, the representative's argument must fail.

Finally, the Board recognizes the appellant's arguments that 
the since the July 1977 rating decision, the veteran has had 
"numerous heart bypasses."  However, as previously noted a 
determination of clear and unmistakable error must be based 
on the record and the law that existed at the time of the 
prior adjudication in question.  See Damrel v. Brown, 6 Vet. 
App. 242, 245 (1994).  The determination of clear and 
unmistakable error must be based only on the evidence of 
record at the time of the July 1977 decision.

The Board concludes that the July 1977 rating decision was a 
permissible and appropriate exercise of rating judgment and 
the RO's findings were not totally without any support in the 
evidence on file at that time.  The veteran has not presented 
evidence of error of either fact or law which, when called to 
the attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Under the relevant and controlling case law cited above, the 
appellant's allegations are therefore insufficient to give 
rise to a valid claim of clear and unmistakable error.  See 
Fugo v. Brown, 6 Vet. App.  at 43-44.  Therefore, the July 
15, 1977, decision of the RO, which confirmed and continued a 
zero percent evaluation for hypertension, was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105(a).  Accordingly, 
the appeal is denied.



ORDER

The July 15, 1977, decision of the RO, which confirmed and 
continued a zero percent evaluation for hypertension, was not 
clearly and unmistakably erroneous.



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals



 

